DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, filed 2/28/2022, with respect to the rejection(s) of claim(s) 1 and 10 under §103 have been fully considered and are persuasive.  Therefore, the corresponding rejections have been withdrawn. 
Applicant's arguments, filed 2/28/2022, with respect to claim 16 have been fully considered but they are not persuasive. 
Applicant’s argument: the emitting device of Lopez does not disclose the feature according to “the emitter is configured to generate the modulated carrier wave in a differential mode at the output and at the supplemental output.” Indeed, the paragraph cited in the Office Action to support rejection of Claim 16 only describes a prior art system. The prior art communication systems were totally different from the claimed subject matter. Importantly, Lopez fails to teach one skilled in the art how to generate the modulated carrier in a differential mode.

Because both Lopez and the well-known standards disclosed by Lopez implement a data communication bus over pairs of lines, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one signaling scheme for another for the predictable result of implementing differential signaling over the two-line output modem of Lopez, as is well-known in the art for two-line communication buses.
It is also implicit that the output of the modem is a modulated signal, since a modem is a “modulator/demodulator,” and the details of the modulated carrier wave output are disclosed by Abraham (Fig. 10E, col. 2, ll. 43-45; and col. 17, line 62 – col. 17, line 9).
Therefore, the combination of Lopez, Abraham, and Tustison properly disclose all the claimed subject matter. The rejection of claim 16 is maintained.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 and 4 are both dependent on canceled claim 2, but should be amended to be dependent on claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2017/0327242, hereinafter “Lopez”) in view of Abraham (US 6,104,707) and Tustison et al. (US 2004/0258141, cited in the IDS, hereinafter “Tustison”).
Regarding claim 16, Lopez discloses an emitting device configured to emit data, said emitting device comprising:
an emitter (modem 210 Fig. 7, as a part of PLC subcircuit 203/204, as a part of PDU 110, see also Figs. 2, 3, and 5) comprising:
an output configured to generate an RF communication signal (top input/output line of PLC modem 210, Fig. 7, corresponding to line 180a in PLC-based 110, 110’, 110” and 150, 
a supplemental output (bottom input/output line of PLC modem 210, Fig. 7, corresponding to line 180b); 
a communication link connected to the output of the emitter (connection between connector 160 and power supply 150 corresponding to line 180a, that supplies power to power line 180 and combines with output from PLC subcircuit 204, Figs. 5 and 6); 
a power line connected to the communication link at a connection point (power supply 150 outputs to connector 160, Fig. 5); and 
a capacitive coupling component connected between the output of the emitter and the connection point, wherein the capacitive coupling component is configured to send the RF communication signal and to block the transmission of the supply voltage (capacitor 230, providing galvanic isolation between PLC modem 210 and power lines 180, para. 0062, Fig. 7); 
a supplemental communication link connected to the supplemental output (connection between connector 160 and power supply 150 corresponding to line 180b, that combines with the second output from PLC subcircuit 204, Figs. 5 and 6); 
a supplemental power line connected to the supplemental communication link at a supplemental connection point (power output from supply 150 corresponding to line 180b, that combines with the second output of PLC subcircuit 204, Figs. 5 and 6).

The Lopez does not expressly disclose:
i. an oscillator configured for generating at least one carrier wave; 

iii. an activation input to receive an activation signal, wherein the activation input is configured for receiving a signal representative of data to be transmitted; and 
iv. the emitter is configured to generate the modulated carrier wave in a differential mode at the output and at the supplemental output.

With respect to items i and ii, Abraham discloses a similar power line communications system in which PLC modems 21 and 23 use mixers 82 and local oscillators output from synthesizer 84 to modulate electrical signals to produce a modulated carrier signal (Fig. 10E, col. 2, ll. 43-45; and col. 17, line 62 – col. 17, line 9).
Because both Lopez and Abraham disclose power line communication modems, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one modem modulation implantation with another, for the predictable result of using a local oscillator connected to an input of the PLC modem to modulate communication signals to produce a modulated carrier to be transmitted and received in a PLC system.

With respect to item iii, Tustison discloses a similar power line communication system with PLC modems, in which the modem has an input for receiving data to be transmitted (see modem 208 with input 218 and modem 306 with input 308, in Figs. 2 and 4 respectively, para. 0008, 0027).
Because both Lopez and Tustison disclose PLC modems that transmit data, it would have been obvious one of ordinary skill in the art, at the time the application was filed, to substitute 

With respect to item iv, Lopez discloses a power line communication system with a PLC modem that has a pair of output lines (PLC modem 210, Fig. 7), and also discloses the most predominant bus system standard uses a differential signaling over pairs of connection wires (ARINC429, para. 0002). In other words, the use of differential signaling over pairs of connection wires (i.e. “output lines) in communication buses is well known in the art. 
Because both Lopez and the well-known standards disclosed by Lopez implement a data communication bus over pairs of lines, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one signaling scheme for another for the predictable result of implementing differential signaling over the two-line output modem of Lopez, as is well-known in the art for two-line communication buses.

Allowable Subject Matter
Claims 1, 5, 9, 10, 13, and 15 allowed.
Claims 3 and 4 objected to due to informalities, but are otherwise allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/8/2022